Citation Nr: 0433475	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  03-19 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, claimed on the basis of direct service incurrence 
or as secondary to a service-connected left knee disability, 
for purposes of accrued benefits.  

2.  Entitlement to an evaluation in excess of 10 percent for 
a service-connected left knee disability, for accrued 
benefits purposes.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from September 1970 to 
December 1981.  He died in May 2002.  The appellant is the 
veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO denied accrued 
benefits based upon an increased rating for a service 
connected left knee disability (10%), and for service 
connection claims involving the following conditions: the 
right knee; the left ankle condition, and hypertension.  The 
appellant appealed only the accrued benefits claims related 
to the right and left knees.  


FINDINGS OF FACT

1.  At the time of his death in May 2002, the veteran had 
claims pending for an increased rating for a service-
connected left knee disability, and a service connection 
claim for a right knee disorder (claimed primarily as 
secondary to the left knee disorder).  

2.  The record does not contain any competent evidence 
establishing that the veteran's post-service right knee 
problems are either etiologically related to service or to a 
service-connected left knee disability, and chronicity of a 
right knee disability since service is not shown.

3.  Prior to the veteran's death in May 2002, the medical 
evidence shows that he had left knee impairment with symptoms 
pain, tenderness, and occasional swelling.  There was X-ray 
evidence of left knee degenerative joint disease.  


CONCLUSIONS OF LAW

1.  The service connection claim for a right knee disability, 
for accrued benefits purposes, is denied on both a direct and 
secondary basis.  38 U.S.C.A. §§ 1110, 1131, 5107, 5121 (West 
2002); 38 C.F.R. §§ 3.303, 3.310, 3.1000 (2004).

2.  The claim of entitlement to an evaluation in excess of 10 
percent for a service connected left knee disability, for 
accrued benefits purposes, is denied.  38 U.S.C.A. §§ 1155, 
5107, 5121 (West 2002); 38 C.F.R. §§ 3.1000, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261, 5262 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a March 2001 letter, the RO informed the veteran of the 
VCAA and its potential effect on his claims.  In May 2002, 
just prior to the veteran's death, a second duty-to-assist 
letter was issued.  Following the veteran's death in May 2002 
and the appellant's filing of her accrued benefits claim that 
same month, a duty-to-assist letter was issued from the RO to 
the appellant.  The appellant was advised, by a June 2003 
statement of the case (SOC), of the pertinent law, and what 
the evidence must show in order to substantiate the claims.  
The SOC also advised her of the evidence that was of record.  
The Board therefore believes that appropriate notice has been 
given in this case.  The appellant responded to the RO's June 
2003 communication by requesting that VA medical records 
dated from 1999 to 2002 be obtained for the file, and that 
was done, thus curing (or rendering harmless) any previous 
omissions.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  In this case, 
the appellant was provided every opportunity to submit 
evidence, and to attend a hearing before a Veterans Law 
Judge, which she declined.  Under the facts of this case, 
"the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d. 1369, 1375 (Fed Cir. 2004) (quoting from 
the Court of Appeals for Veterans Claims).  It appears that 
all obtainable evidence identified by the appellant relative 
to her claims has been obtained and associated with the 
claims file, and that neither she nor her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of the issues being decided herein.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.  

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a) (now codified at 
38 U.S.C.A. § 5103A(d)).  Unfortunately, the veteran failed 
to appear for VA examinations which were scheduled in 2000 
and 2001 prior to his death.  

Thus, in sum, the RO fully effectuated the duty to notify and 
the duty to assist and to obtain records, examinations, 
and/or opinions.  The appellant was specifically advised of 
the type of evidence that is necessary to support the claims.  
She has also been provided notice of what VA was doing to 
develop the claims, notice of what she could do to help her 
claims, and notice of how her claims were still deficient.  
VA has satisfied its duty to assist the appellant in 
apprising her as to the evidence needed, and in obtaining 
evidence pertaining to her claims, under both former law and 
the VCAA.  The Board, therefore, finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The veteran filed his original claim seeking service 
connection for a left knee disorder in April 1984.  He made 
no mention of a problem with his right knee.

The service medical records show complaints of left knee pain 
as early as October 1976, assessed as a possible meniscus 
tear, with quadriceps atrophy..  In October 1978, the veteran 
complained of right knee pain after a parachute jump, noteds 
as a possible medial collateral ligament strain.  In April 
1979, the veteran sustained a right leg injury when a jeep 
rolled over him.  A diagnosis of right gastrocnemius 
contusion was made; the leg was splinted into a neutral 
position, and physical therapy was started.  On discharge, he 
was able to dorsiflex the foot, and edema had greatly 
decreased in the calf.  An October 1980 entry reflects that 
the veteran underwent arthroscopy, arthrotomy, and a medial 
meniscectomy of the left knee due to a tear of the meniscus.

The October 1981 separation examination report noted the 
surgical history as to the left knee.  Clinical evaluation of 
the lower extremities was otherwise normal.  The veteran made 
no complaint of any right knee injury, and no diagnosis of a 
right knee disorder was reported on the separation 
examination.

Post-service VA X-ray films of the left knee taken in January 
1984 revealed minimal degenerative joint disease.  In a July 
1984 rating action, service connection was established for 
residuals of a left knee meniscectomy with degenerative joint 
disease, for which a 10 percent evaluation was assigned.  

In May 1995, the veteran filed an increased rating claim for 
his left knee disability, and a service connection claim for 
a right knee disorder.  

A private medical record dated in March 1995 reflects that 
the veteran complained of right knee pain.  He gave a history 
of serving as a paratrooper in service and injuring his right 
knee in 1978, followed by a re-injury of that knee shortly 
thereafter, playing football.  It was noted that the knees 
had been asymptomatic, but that right knee problems had 
recently flared-up.  It was noted that, since 1982, the 
veteran had jogged 2-4 miles, 2-3 times a week without 
problems.  It was also noted that his job required much 
walking, and that he also refereed youth basketball and 
baseball games.  The record reflects that swelling had 
started in February 1995, and that the veteran had refereed 
6-8 games a weekend and thereafter 2 weekends in a row worked 
4-5 games per week in a tournament.  An diagnostic impression 
of probable arthritis of the right knee was made.  

VA medical records dated in 1995 document complaints of 
bilateral knee pain and show that degenerative joint disease 
of the right knee was assessed in May 1995.

In a September 1995 rating action, the RO denied an 
evaluation in excess of 10 percent for a left knee 
disability, and denied service connection for a right knee 
condition.  

Private medical records received after that rating decision 
reflect that the veteran underwent right arthroscopy, with 
proximal tibial osteotomy, in July 1995.  In a rating action 
dated later in September 1995, the RO again denied an 
evaluation in excess of 10 percent for a left knee 
disability, and denied service connection for a right knee 
condition.  

In January 2000, the veteran requested an increased 
evaluation for his left knee disability.  

VA records dated in 1999 and 2000 reflect that the veteran 
complained of a 4-5 month history of left knee pain and 
swelling in March 1999.  A record dated later in March 1999 
shows that both knees were swollen, and there was effusion 
and a little tenderness of both knees.  April 1999 records 
indicate that the veteran was treated for bilateral large 
effusions of the knees, and that a diagnosis of degenerative 
joint disease of the knees was made.  

VA examinations were scheduled for March and June 2000, but 
the veteran did not report for them.  In a July 2000 rating 
decision, the RO denied an evaluation in excess of 10 percent 
for the left knee disability.

In February 2001, the veteran filed a service connection 
claim for a right knee condition.  A VA examination was 
scheduled for March 2001, but the veteran failed to report 
for it.  VA records dated from 2000 to 2002 include an April 
2000 entry which shows that the veteran was seen for a 
followup for bilateral knee pain.  Clinical evaluation 
revealed no swelling, no effusion, no deformity, and no 
instability.  X-ray films revealed tri-compartment 
degenerative joint disease.  The veteran was seen for 
complaints of bilateral knee pain in October 2001.

In a January 2002 rating decision, the RO denied service 
connection for a right knee disorder, claimed as secondary to 
a service-connected left knee disorder, and determined that 
new and material evidence had not been submitted with which 
to reopen a claim of entitlement to service connection for a 
right knee condition on the basis of direct service 
incurrence.   

VA medical records dated from January to May 2002 were 
negative for any complaints, treatment, findings or diagnoses 
related to either knee.

On May 7, 2002, the veteran filed several claims, including 
claims for: an increased evaluation for a left knee 
disability; service connection for a right knee condition, 
claimed as secondary to the service connected left knee 
disability; as well as new service connection claims for 
hypertension and for a left ankle condition.  

The veteran died on May [redacted], 2002.  The appellant, the 
veteran's surviving spouse, filed a VA Form 21-534, 
Application for Dependency and Indemnity Compensation (DIC), 
Death Pension and Accrued Benefits by a Surviving Spouse, on 
May 14, 2002.

In May 2002, private medical records from St. David's 
Hospital dated in 1998 were submitted for the record.  
However, these were unrelated to the veteran's claimed knee 
disorders.  

In December 2002, private medical records of Dr. B dated from 
1990 to 2000 were submitted for the record.  A January 1992 
record reflects that the veteran gave a history of right knee 
pain with swelling, and reported that he officiated 
basketball games.  An assessment of chronic knee strain was 
made.  In February 1995, the veteran was seen for complaints 
of right knee discomfort, swelling off and on, and a feeling 
of giving way.  An assessment of internal derangement of the 
right knee was made.  A May 1995 record noted internal 
derangement of the right knee, and that the veteran was 
scheduled for arthroscopy.  A January 1996 record noted that 
the veteran underwent right knee surgery in 1995.  An entry 
dated in January 1999 reflects that the veteran complained of 
pain and swelling in both knees.  

In a January 2003 decision, the RO denied claims for accrued 
benefits for the service connected left knee disability and 
denied the service connection claims for a right knee 
condition (secondary basis), left ankle condition, and 
hypertension, all for purposes of the claim for accrued 
benefits.   

In September 2003, VA medical records dated from 1995 to 2002 
were submitted for the record, which were duplicates of 
records already on file.  The appellant's claims were most 
recently denied in October 2003.


III.  Pertinent Law and Regulations

At the time of the veteran's death, he had a pending claim of 
entitlement to service connection for a right knee 
disability, as well as a pending claim for an evaluation in 
excess of 10 percent for his service-connected left knee 
disability.  Although the veteran's claim terminated with his 
death, the regulations set forth a procedure for a qualified 
survivor to carry on, to a limited extent, a deceased 
veteran's claim for VA benefits by submitting a timely claim 
for accrued benefits.  38 U.S.C.A. § 5121; see Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  Thus, while the claim for 
accrued benefits is separate from the claims for service 
connection and an increased evaluation filed by the veteran 
prior to his death, the accrued benefits claim is derivative 
of the veteran's claims, and the appellant takes the 
veteran's claims as they stood on the date of his death.  See 
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); 
Jones v. West, 146 F.3d 1296 (Fed. Cir. 1998).  In the 
instant case, the veteran died in May 2002, and the claim for 
accrued benefits was received in May 2002.

The law applicable to this accrued benefits claim provides 
that certain individuals may be paid periodic monetary 
benefits (due and unpaid for a period not to exceed two 
years) to which the veteran was entitled at the time of his 
death under existing ratings or based on evidence in the file 
at the time of the veteran's death.  38 U.S.C.A. § 5121(a); 
38 C.F.R. § 3.1000.  Here, the appellant, the veteran's 
spouse, is advancing essentially the same claims for service 
connection for a right knee condition and for an increased 
evaluation for a left knee disorder, for accrued benefits 
purposes, which the veteran had pending at the time of his 
death.

A.  Service Connection

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Notwithstanding the lack of a diagnosis of a claimed disorder 
during active duty, service connection may still be granted 
if all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2004); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection is warranted for a disability which is 
aggravated by, proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition is considered a part of 
the original condition.  Id.

B.  Increased Evaluations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
claimant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2004).  However, where an increased 
rating is at issue, as in this case, the present level of the 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

It is also necessary to evaluate the disability from the 
point of view of the claimant working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the claimant's favor.  38 
C.F.R. § 4.3.  If there is a question as to which evaluation 
to apply to the disability, the higher evaluation will be 
assigned if the veteran's disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.


IV.  Analysis

A.  Service Connection - Right Knee

The appellant contends that the veteran developed right knee 
problems secondary to his service-connected left knee 
disability.  For the sake of completeness, the Board will 
evaluate this claim under both the theories of direct and 
secondary incurrence.  

The service medical records reflect that the veteran 
complained of right knee pain in October 1978 following a 
parachute jump, and that he sustained a right leg injury in 
1979 when a jeep rolled over it.  Subsequently, no right knee 
problems were shown for the remainder of his service, or at 
the October 1981 separation examination. 

Post-service, the veteran's complaints of right knee problems 
were initially documented in 1995.  The right knee problems 
reportedly began in February 1995 after the veteran had 
refereed several athletic events in a short time period, and 
surgery was performed in 1995.  His post-service right knee 
disability was primarily characterized by pain, swelling, and 
evidence of degenerative joint disease.   

However, in this case, the evidence does not establish or 
even suggest that the veteran's post-service right knee 
problems are either etiologically related to service or to 
his service-connected left knee disability.  A requirement 
for a showing of such a relationship has been repeatedly 
reaffirmed by the Court of Appeals for the Federal Circuit, 
which has held that a veteran seeking disability benefits 
must establish the existence of a disability and a connection 
between the veteran's service (or a service connected 
disability) and the disability claimed.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  In this case, no such 
connection has been established.  Moreover, there is no 
medical evidence of continuity of right knee symptomatology 
since service.  In fact it appears that, between the 
veteran's discharge in 1981 and his right knee problems which 
were documented in 1995 as related to his athletics 
refereeing, the veteran did not experience any significant 
right knee symptomatology or seek treatment during that time.  
See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App. 488 (1997). 

While the late veteran and the appellant have made statements 
to the effect that the veteran's right knee disorder was 
either directly related to his period or service or was 
incurred secondary to a service connected left knee 
disability, it is not shown that either individual has the 
requisite medical training or expertise that would render 
these opinions competent in this matter.  As a layperson, 
neither individual is qualified to render opinions as to 
medical diagnoses, etiology, or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998).

Thus, in the absence of evidence establishing a nexus between 
either service and the claimed right knee disorder, or 
between the service-connected left knee disability and the 
claimed right knee disorder, service connection for a right 
knee disorder would not be warranted.  Given the foregoing, 
the Board finds that the preponderance of the evidence is 
against the claim, and service connection for a right knee 
disorder under either the basis of direct service incurrence 
or based on a secondary relationship, for accrued benefits 
purposes, must be denied.

B.  Increased Evaluation - Left Knee

At the time of his death in May 2002, the veteran's left knee 
disability was assigned a 10 percent evaluation under 
Diagnostic Code (DC) 5010.  Arthritis is evaluated under 38 
C.F.R. § 4.71a, DCs 5003, 5010.  Pursuant to those criteria, 
arthritis, when established by X-ray evidence, is to be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint(s) involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.

Under DC 5260, limitation of the leg on flexion to 15 degrees 
is evaluated as 30 percent disabling; 30 degrees is evaluated 
as 20 percent disabling; 45 degrees is evaluated as 10 
percent disabling; and 60 degrees is evaluated as 0 percent 
disabling.

Limitation of motion on extension to 45 degrees is evaluated 
as 50 percent disabling, 30 degrees is evaluated as 40 
percent disabling; 20 degrees is evaluated as 30 percent 
disabling; 15 degrees is evaluated as 20 percent disabling; 
10 degrees is evaluated as 10 percent disabling; and 5 
degrees is evaluated as 0 percent disabling.  38 C.F.R. § 
4.71a, DC 5261.

Unfortunately, the veteran's post-service medical records 
relating to the left knee dated from 1995 to the date of his 
death in 2002 do not include any range of motion test 
results.  Accordingly, the Board has no basis to either 
evaluate the left knee disability or grant an increased 
evaluation under either DC 5260 or DC 5261.  

The left knee disability may be evaluated under DC 5262, used 
for evaluating impairment of the tibia and fibula.  Under 
that code, a 40 percent rating is warranted for nonunion, 
with loose motion, requiring brace.  A 30 percent rating is 
warranted for malunion with marked knee or ankle disability.  
A 20 percent rating is warranted for malunion with moderate 
knee or ankle disability, and a 10 percent rating is 
warranted for malunion with slight knee or ankle disability.

Under DC 5262, an evaluation in excess of 10 percent is not 
warranted.  First, no malunion of the tibia or fibula is 
documented in the post-service medical records.  Moreover, 
prior to his death, the veteran's left knee symptoms 
consisted primarily of pain, stiffness, swelling, tenderness, 
and limitation of motion.  These symptoms are not shown to 
have resulted in moderate knee disability.  One of the most 
recent pertinent medical records is an April 2000 VA entry 
which shows that the veteran was seen for a follow-up for 
bilateral knee pain.  Clinical evaluation revealed no 
swelling, no effusion, no deformity, and no instability at 
that time, and X-ray films revealed tri-compartment 
degenerative joint disease.  Subsequent medical records were 
largely negative for any further left knee problems, and 
records dated during 2002 were entirely silent for any left 
knee treatment.  

The Board has considered whether a higher evaluation is 
warranted under any other diagnostic code.  Under 38 C.F.R. § 
4.71a, Diagnostic Code 5257, if there is slight recurrent 
subluxation or lateral instability, a 10 percent rating is 
warranted.  If there is moderate recurrent subluxation or 
lateral instability, a 20 percent rating is warranted.  If 
there is severe recurrent subluxation or lateral instability, 
a 30 percent rating is warranted.  The evidence in this case 
revealed that although the veteran complained of a feeling of 
instability during the 1990's, there was no indication that 
the knee had never actually given way, or that he had he 
fallen.  Moreover, as previously noted, there was no left 
knee instability when the knee was evaluated in April 2000 
and there was no reference to clinical findings of 
instability thereafter.  

The veteran does not have ankylosis of his knee, so 
application of DC 5256 would be inappropriate.  Nor does he 
have dislocated semilunar cartilage, removal of semilunar 
cartilage, or genu recurvatum; therefore, application of DCs 
5258, 5259, and 5263 would also not be in order.

In DeLuca v Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims held that codes that 
provide a rating solely on the basis of loss of range of 
motion must consider 38 C.F.R. §§ 4.40 and 4.45 (regulations 
pertaining to functional loss and factors of joint disability 
attributable to pain).  To the extent possible, the degree of 
additional loss due to pain, weakened movement, excess 
fatigability, or incoordination should be noted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of the skin, absence of 
normal callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45.

The medical records show that the veteran had repeated 
complaints of left knee pain during the 1990s and in 2000.  
See 38 C.F.R. §§ 4.40, 4.45.  The evidence also reflects that 
the left knee symptoms primarily consisted of pain, 
tenderness, and occasional swelling and effusion.  This 
impairment is contemplated by the current assignment of a 10 
percent disability rating, and does not approximate a higher 
schedular rating under any applicable diagnostic code.  The 
records did not document any significant functional 
impairment of the left knee, such as an inability to walk any 
significant distance or missing work due to pain.  
Accordingly, any pain and functional impairment of the left 
knee was not shown to a degree beyond that contemplated by 
the current schedular evaluation assigned to this disability, 
as reflected by the medical findings of record which do not 
meet the criteria for the next higher schedular evaluation 
under DCs 5257, 5260, 5261, or 5262.  Moreover, DC 5257 is 
not predicated upon loss of motion; thus, 38 C.F.R. §§ 4.40 
and 4.45 do not apply when considering that code.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

In summary, an evaluation in excess of 10 percent is not 
warranted for the left knee disability.  The preponderance of 
the evidence is against the assignment of a higher 
evaluation, and the benefit-of-the-doubt rule is not for 
application.  Given the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and 
entitlement to an evaluation in excess of 10 percent for a 
left knee disability, for accrued benefits purposes, must be 
denied.


ORDER

Entitlement to service connection for a right knee disorder, 
either on the basis of direct service incurrence or as 
secondary to a left knee disorder, for purposes of accrued 
benefits, is denied.

Entitlement to an evaluation in excess of 10 percent for a 
left knee disability, for accrued benefits purposes, is 
denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



